      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 1 of 24 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

JUDITH CAMPBELL,                    )
                                    )
       Plaintiff,                   )
                                    )
       v.                           )                Case No.
                                    )
C. R. BARD, INC., a New Jersey      )
corporation,                        )
                                    )
and                                 )
                                    )
BECTON DICKINSON, INC., a New       )
Jersey corporation,                 )                JURY TRIAL DEMANDED
                                    )
       Defendants.                  )
____________________________________)

                                          COMPLAINT

       Plaintiff JUDITH CAMPBELL (“Plaintiff”), by and through her counsel, brings this

Complaint to set forth against Defendants C.R. BARD, INC. and BECTON DICKINSON, INC.

(collectively, “Bard” or “Defendants,” as the context may require) for injuries suffered as a result

of the implantation of defective pelvic mesh products designed, manufactured and marketed by

Defendants. In support, Plaintiff states and avers as follows:

                            PARTIES, JURISDICTION & VENUE

       1.      Plaintiff Judith Campbell is a resident and citizen of Holly, Oakland County,

Michigan.

       2.      Defendant C. R. Bard, Inc. (“Bard”) is a New Jersey corporation and a wholly

owned subsidiary of Defendant Becton Dickinson, Inc., which also is a New Jersey corporation.

The principal place of business of both Defendants is 1 Becton Drive, Franklin Lakes, NJ 07417-

1880. Upon information and belief, Defendant Becton Dickinson has succeeded to the liabilities



                                                 1
      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 2 of 24 PageID #: 2



of Defendant Bard.

       3.      All acts and omissions of Defendants C.R. Bard and Becton Dickinson (collectively

“Defendants”), as described herein, were done by their agents, servants, employees and/or owners,

acting in the course and scope of their respective agencies, services, employments and/or

ownership.

                                 JURISDICTION AND VENUE

       4.      Federal subject matter jurisdiction is based upon 28 U.S.C. § 1332(a), in that there

is complete diversity among Plaintiff and Defendants and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       5.      Defendants have significant contacts with this federal judicial district such that they

are subject to the personal jurisdiction of this District Court.

       6.      A substantial part of the events and omissions giving rise to Plaintiff’s claims

occurred in this federal judicial district, including Plaintiff’s implant surgery, the sale of Bard’s

Alyte product that was implanted in Plaintiff, certain of Plaintiff’s injuries suffered as a result of

the defective Bard Alyte pelvic mesh product, and Plaintiff's explant surgery. Pursuant to 28

U.S.C. § 1391(a), venue is proper in this district.

                                   FACTUAL BACKGROUND

       7.      Bard designed, manufactured, packaged, labeled, marketed, sold, and distributed

the Bard Alyte polypropylene pelvic mesh product implanted in Plaintiff on September 6, 2014.

Dr. Dionysios Veronikis performed surgery to implant the product at Mercy Hospital, St. Louis,

St. Louis County, Missouri.

       8.      Plaintiff suffered injuries as a result of the defective nature of the Bard Alyte pelvic

mesh product. The numerous inherent defects of the Bard Alyte pelvic mesh product are more



                                                   2
      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 3 of 24 PageID #: 3



fully described below. Plaintiff's injuries include, but are not limited to, chronic pelvic pain,

vaginal pain, dyspareunia, and other injuries.

       9.      On January 10, 2015, as a result of her injuries caused by the defective and

unreasonably dangerous Bard Alyte pelvic mesh product, Plaintiff underwent surgery to excise her

Bard Alyte product and otherwise treat the injuries and disfigurement caused by the Bard Alyte

pelvic mesh product. Dr. Dionysios Veronikis performed this surgery at Mercy Hospital in St.

Louis, Missouri.

       10.     Bard’s Alyte pelvic mesh product contains monofilament polypropylene mesh.

       11.     On November 20, 2009, Bard submitted to the Food and Drug Administration its

510(k) premarket notice of intent to market the Bard Alyte polypropylene pelvic mesh product.

Bard sought and obtained FDA clearance to market the product under Section 510(k) of the

Medical Device Amendment to the Food, Drug and Cosmetics Act. Section 510(k) provides for

marketing of a medical device if the device is deemed “substantially equivalent” to other predicate

devices marketed prior to May 28, 1976. No formal review for safety or efficacy is required, and

no formal review for safety or efficacy was ever conducted with regard to the product.

       12.     Despite claims that polypropylene is inert, the scientific evidence shows that this

material as implanted in Plaintiff is biologically incompatible with human tissue and promotes a

negative immune response in a large subset of the population implanted with the Bard Alyte pelvic

mesh product and Bard’s other pelvic mesh products.             This negative response promotes

inflammation of the pelvic tissue and can contribute to the formation of severe adverse reactions

to the mesh.

       13.     When mesh is inserted in the female body according to the manufacturers’

instructions, it creates a non-anatomic condition in the pelvis leading to chronic pain and functional



                                                  3
      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 4 of 24 PageID #: 4



disabilities.

        14.     Following a significant increase in the number of reported adverse events

associated with the use of surgical mesh for transvaginal repair, the FDA has taken several,

escalating actions regarding these products.

        15.     The polypropylene mesh utilized in the Bard Alyte pelvic mesh product implanted

in Plaintiff is substantially similar to the mesh material utilized in other Bard polypropylene pelvic

mesh products.

        16.     In July 2011, the FDA issued a Safety Communication, wherein it identified

concerns of “serious complications associated with surgical mesh for transvaginal repair of POP”

and issued new recommendations about the use of surgical mesh for transvaginal repair of POP.

        17.     In September 2011, the FDA convened a public meeting of the Obstetrics and

Gynecology Devices Panel to discuss the benefits and risks of this use and, subsequently, issued

131 orders to conduct postmarket surveillance studies to 34 manufacturers of surgical mesh for

transvaginal repair of POP, including Bard.

        18.     In a December 2011 Joint Committee Opinion, the American College of

Obstetricians and Gynecologists (“ACOG”) and the American Urogynecologic Society (“AUGS”)

identified physical and mechanical changes to the mesh inside the body as a serious complication

associated with vaginal mesh, stating:

                There are increasing reports of vaginal pain associated with changes
                that can occur with mesh (contraction, retraction, or shrinkage) that
                result in taut sections of mesh . . . Some of these women will require
                surgical intervention to correct the condition, and some of the pain
                appears to be intractable.

        19.     The ACOG/AUGS Joint Committee Opinion also recommended, among other

things, that “[p]elvic organ prolapse vaginal mesh repair should be reserved for high-risk



                                                  4
      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 5 of 24 PageID #: 5



individuals in whom the benefit of mesh placement may justify the risk.”

       20.     In January 2016, the FDA reclassified surgical mesh for transvaginal repair of POP

into the highest risk class of devices (class III), which requires premarket approval (PMA)

applications rather than Section 510(k) clearance.

       21.     In April 2019, the FDA ordered the manufacturers of all remaining surgical mesh

products indicated for the transvaginal repair of POP to stop selling and distributing their products

in the U.S. immediately. The FDA advised women who have had transvaginal mesh placed for

the surgical repair of POP to “continue with their annual and other routine check-ups and follow-

up care” and to “notify their health care professionals if they have complications or symptoms,

including persistent vaginal bleeding or discharge, pelvic or groin pain or pain with sex. They

should also let their health care professional know if they have surgical mesh, especially if they

plan to have another surgery or other medical procedures. Women who were planning to have

mesh placed transvaginally for the repair of POP should discuss other treatment options with their

doctors.”

       22.     Defendants knew or should have known about the risks and complications of

surgical mesh used for the pelvic repair of POP at the time Plaintiff was implanted with Bard Alyte.

       23.     Defendants knew or should have known that its polypropylene pelvic mesh

products, including the Bard Alyte (collectively, where appropriate, “the Products”) unreasonably

exposed patients to the risk of serious harm while conferring no benefit over available feasible

alternatives that do not involve the same risks.

       24.     The scientific evidence shows that the material from which Defendants’ pelvic

mesh products are made is biologically incompatible with human tissue and promotes a negative

immune response in a large subset of the population implanted with the Products, including



                                                   5
      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 6 of 24 PageID #: 6



Plaintiff.

        25.    This negative response promotes inflammation of the pelvic tissue and contributes

to the formation of severe adverse reactions to the mesh, such as those experienced by Plaintiff.

        26.    The FDA defines both “degradation” and “fragmentation” as “device problems” to

which the FDA assigns a specific “device problem code.” “Material Fragmentation” is defined as

an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and “degraded”

as an “[i]ssue associated with a deleterious change in the chemical structure, physical properties,

or appearance in the materials that are used in device construction.” The Bard Alyte pelvic mesh

product was unreasonably susceptible to degradation and fragmentation inside the body.

        27.    The Bard Alyte pelvic mesh product was unreasonably susceptible to shrinkage and

contraction inside the body.

        28.    The Bard Alyte pelvic mesh product was unreasonably susceptible to “creep,” or

gradual elongation and deformation when subjected to prolonged tension inside the body.

        29.    The Bard Alyte pelvic mesh product was unreasonably susceptible to causing

immune reactions that result from the use of polypropylene, causing adverse reactions and injuries;

        30.    The Bard pelvic mesh products, including the Bard Alyte, were marketed to the

medical community and to patients as safe, effective, and reliable medical devices implanted by

safe, effective, and minimally invasive surgical techniques and as safer and more effective when

compared to available feasible alternative treatments of pelvic organ prolapse and stress urinary

incontinence and other competing products.

        31.    The Bard Alyte pelvic mesh product was unreasonably omitted the risks, dangers,

defects, and disadvantages of its pelvic mesh products, including the Bard Alyte, and advertised,

promoted, marketed, sold and distributed the Bard Alyte pelvic mesh product as a safe medical



                                                6
      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 7 of 24 PageID #: 7



device when Bard knew or should have known that the Bard Alyte pelvic mesh product, like its

other pelvic mesh products, was not safe for its intended purposes, and that the Bard Alyte pelvic

mesh product would cause, and did cause, serious medical problems and, in some patients,

including Plaintiff, catastrophic injuries.

       32.       Contrary to Defendants' representations and marketing to the medical community

and to the patients themselves, the Bard Alyte pelvic mesh product has high rates of failure, injury,

and complications, fails to perform as intended, requires frequent and often debilitating corrective

operations, such as that required by Plaintiff herein, and has caused severe and irreversible injuries,

conditions, and damage to a significant number of women, including Plaintiff, making it defective

under the law.

       33.       The specific nature of the Bard Alyte pelvic mesh product’s defects includes, but

is not limited to, the following:

                 a.      the use of polypropylene in the Bard Alyte pelvic mesh product and the

                 immune reactions that result from such material, causing adverse reactions and

                 injuries;

                 b.      the design of the Bard Alyte pelvic mesh product to be inserted into and

                 through an area of the body with high levels of bacteria that can adhere to the mesh,

                 causing immune reactions and subsequent tissue breakdown and adverse reactions

                 and injuries;

                 c.      biomechanical issues with the design of the Bard Alyte pelvic mesh product,

                 including, but not limited to, the propensity of the product to contract or shrink

                 inside the body, that in turn cause surrounding tissue to be inflamed, become

                 fibrotic, and contract, resulting in injury;



                                                    7
      Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 8 of 24 PageID #: 8



               d.      the propensity of the product for “creep,” or gradually to elongate and

               deform when subject to prolonged tension inside the body;

               e.      the inelasticity of the product, causing it to be improperly mated to the

               delicate and sensitive areas of the vagina and pelvis where it is implanted, and

               causing pain upon normal daily activities that involve movement in the pelvic

               region (e.g., intercourse, defecation, walking);

               f.      the propensity of the products for degradation or fragmentation over time,

               which causes a chronic inflammatory and fibrotic reaction and results in

               continuing injury over time; and

               g.      the creation of a non-anatomic condition in the pelvis leading to chronic

               pain and functional disabilities when the mesh is implanted according to the

               manufacturer’s instructions.

       34.     The Bard Alyte product is also defective due to Bard’s failure adequately to warn

or instruct Plaintiff and/or her health care providers of subjects including, but not limited to, the

following:

               a.      the use of polypropylene in the Bard Alyte pelvic mesh product and the

               immune reactions that result from such material, causing adverse reactions and

               injuries;

               b.      the product’s propensities to contract, retract, and/or shrink inside the body;

               c.      the product’s propensities for degradation, fragmentation and/or creep;

               d.      the product’s inelasticity preventing proper mating with the pelvic floor and

               vaginal region;

               e.      the rate and manner of mesh erosion or extrusion;



                                                  8
Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 9 of 24 PageID #: 9



       f.     The risk of chronic inflammation resulting from the product;

       g.     the risk of chronic infections resulting from the product;

       h.     the risk of permanent pelvic scarring as a result of the product;

       i.     the risk of recurrent, intractable pelvic pain and other pain resulting from

       the product;

       j.     the need for corrective or revision surgery to adjust or remove the product;

       k.     the severity of complications that could arise as a result of implantation of

       the product;

       l.     the hazards associated with the product;

       m.     the product’s defects described herein;

       n.     treatment of pelvic organ prolapse with the product is no more effective

       than feasible available alternatives;

       o.     treatment of pelvic organ prolapse with the product exposes patients to

       greater risk than feasible available alternatives;

       p.     treatment of pelvic organ prolapse with the product makes future surgical

       repair more difficult than feasible available alternatives;

       q.     use of the product puts the patient at greater risk of requiring additional

       surgery than feasible available alternatives;

       r.     removal of the product due to complications may involve multiple surgeries

       and may significantly impair the patient’s quality of life; and

       s.     complete removal of the product may not be possible and may not result in

       complete resolution of the complications, including pain.

 35.   Defendants have underreported information about the propensity of the Bard Alyte



                                          9
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 10 of 24 PageID #: 10



to fail and cause injury and complications and has made unfounded representations regarding the

efficacy and safety of the Bard Alyte through various means and media.

       36.     Defendants failed to perform proper and adequate testing and research in order to

determine and evaluate the risks and benefits of the Bard Alyte.

       37.     Defendants failed to design and establish a safe, effective procedure for removal of

the Bard Alyte, or to determine if a safe, effective procedure for removal of the product exists.

       38.     Feasible and suitable alternatives to the Bard Alyte have existed at all times relevant

that do not present the same frequency or severity of risks as do the Products.

       39.     The Bard Alyte pelvic mesh product was at all times utilized and implanted in a

manner foreseeable to Bard, as Bard generated the instructions for use, created the procedures for

implanting the devices, and trained the implanting physician.

       40.     Defendants provided incomplete and insufficient training and information to

physicians regarding the use of the Bard Alyte pelvic mesh product and the aftercare of patients

implanted with the product.

       41.     The Bard Alyte implanted in Plaintiff was in the same or substantially similar

condition as it was when it left Bard’s possession, and in the condition directed by and expected

by Bard.

       42.     The injuries, conditions, and complications suffered by numerous women around

the world who have been implanted with the Bard Alyte and other Bard pelvic mesh products

include, but are not limited to, erosion, mesh contraction, infection, fistula, inflammation, scar

tissue, organ perforation, dyspareunia (pain during sexual intercourse), blood loss, neuropathic and

other acute and chronic nerve damage and pain, pudendal nerve damage, pelvic floor damage, and

chronic pelvic pain.



                                                 10
     Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 11 of 24 PageID #: 11



        43.    In many cases, women, including Plaintiff, have been forced to undergo extensive

medical treatment, including, but not limited to, operations to locate and remove mesh, operations

to attempt to repair pelvic organs, tissue, and nerve damage, the use of pain control and other

medications, injections into various areas of the pelvis, spine, and the vagina, and operations to

remove portions of the female genitalia.

        44.    The medical and scientific literature studying the effects of Defendants’ mesh

products, like that of the product implanted in Plaintiff, has examined each of these injuries,

conditions, and complications, and has reported that they are causally related to the Products.

        45.    Removal of contracted, eroded and/or infected mesh can require multiple surgical

interventions for removal of mesh and results in scarring on fragile compromised pelvic tissue and

muscles.

        46.    At all relevant times herein, Defendants continued to promote the Products as safe

and effective even when no clinical trials had been done supporting long- or short-term efficacy.

        47.    In doing so, Defendants failed to disclose the known risks and failed to warn of

known or scientifically knowable dangers and risks associated with the Products, including the

Bard Alyte implanted in Plaintiff.

        48.    At all relevant times herein, Defendants failed to provide sufficient warnings and

instructions that would have put Plaintiff and the general public on notice of the dangers and

adverse effects caused by implantation of the Products, including the Bard Alyte implanted in

Plaintiff.

        49.    The Bard Alyte as designed, manufactured, distributed, sold and/or supplied by

Defendants was defective as marketed due to inadequate warnings, instructions, labeling and/or

inadequate testing in the presence of Bard’s knowledge of lack of safety.



                                                11
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 12 of 24 PageID #: 12



          50.   As a result of having the Bard Alyte implanted in her, Plaintiff has experienced

significant mental and physical pain and suffering, has sustained permanent injury, has undergone

medical treatment and will likely undergo further medical treatment and procedures, has suffered

financial or economic loss, including, but not limited to, obligations for medical services and

expenses, and/or lost income, and other damages.

                                        CAUSES OF ACTION

                                       COUNT I: NEGLIGENCE

          51.   All preceding paragraphs are hereby incorporated by reference as if fully set forth

herein.

          52.   Defendants had a duty to individuals, including Plaintiff, to use reasonable care in

designing, manufacturing, marketing, labeling, packaging and selling the Bard Alyte.

          53.   Defendants were negligent in failing to use reasonable care as described herein in

designing, manufacturing, marketing, labeling, packaging and selling the Bard Alyte. Defendants

breached their aforementioned duty by:

                a.      Failing to design the Bard Alyte so as to avoid an unreasonable risk of harm

                to women in whom the Bard Alyte pelvic mesh product was implanted, including

                Plaintiff;

                b.      Failing to manufacture the Bard Alyte so as to avoid an unreasonable risk

                of harm to women in whom the Bard Alyte pelvic mesh product was implanted,

                including Plaintiff;

                c.      Failing to use reasonable care in the testing of the Bard Alyte so as to avoid

                an unreasonable risk of harm to women in whom the Bard Alyte pelvic mesh

                product was implanted, including Plaintiff;



                                                 12
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 13 of 24 PageID #: 13



               d.      Failing to use reasonable care in inspecting the Bard Alyte so as to avoid an

               unreasonable risk of harm to women in whom the Bard Alyte pelvic mesh product

               was implanted, including Plaintiff;

               e.      Otherwise negligently or carelessly designing, manufacturing, marketing,

               labeling, packaging and/or selling the Bard Alyte.

       54.     The reasons that Defendants’ negligence caused the Bard Alyte to be unreasonably

dangerous and defective include, but are not limited to:

               a.      the use of polypropylene material in the Bard Alyte causes an immune

               reaction that results from such material, causing adverse reactions and injuries;

               b.      biomechanical issues with the design of the Products, including, but not

               limited to, the propensity of the Bard Alyte to contract or shrink inside the body,

               that in turn cause surrounding tissue to be inflamed, become fibrotic, and contract,

               resulting in injury;

               c.      the propensity of the Bard Alyte for “creep,” or to gradually elongate and

               deform when subject to prolonged tension inside the body;

               d.      the inelasticity of the Bard Alyte, causing it to be improperly mated to the

               delicate and sensitive areas of the pelvis where it is implanted, and causing pain

               upon normal daily activities that involve movement in the pelvis (e.g., intercourse,

               defecation, walking); and

               e.      the propensity of the Bard Alyte for degradation or fragmentation over time,

               which causes a chronic inflammatory and fibrotic reaction, and results in continuing

               injury over time;




                                                13
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 14 of 24 PageID #: 14



               f.      the creation of a non-anatomic condition in the pelvis leading to chronic

               pain and functional disabilities when the mesh is implanted according to the

               manufacturer’s instructions.

       55.     Defendants also negligently failed to warn or instruct Plaintiff and/or her health

care providers of subjects including, but not limited to, the following:

               a.      the Bard Alyte’s propensities to contract, retract, and/or shrink inside the

               body;

               b.      the Bard Alyte’s propensities for degradation, fragmentation and/or creep;

               c.      the Bard Alyte’s inelasticity preventing proper mating with the pelvic floor

               and vaginal region;

               d.      the rate and manner of mesh erosion or extrusion;

               e.      The risk of chronic inflammation resulting from the Bard Alyte;

               f.      the risk of chronic infections resulting from the Bard Alyte;

               g.      the risk of permanent vaginal or pelvic scarring as a result of the Bard Alyte;

               h.      the risk of recurrent, intractable pelvic pain and other pain resulting from

               the Bard Alyte;

               i.      the need for corrective or revision surgery to remove the Bard Alyte;

               j.      the severity of complications that could arise as a result of implantation of

               the Bard Alyte;

               k.      the hazards associated with the Bard Alyte;

               l.      the Bard Alyte’s defects described herein;

               m.      treatment of pelvic organ prolapse with the products is no more effective

               than feasible available alternatives;



                                                 14
     Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 15 of 24 PageID #: 15



                n.        treatment of pelvic organ prolapse with the Products exposes patients to

                greater risk than feasible available alternatives;

                o.        treatment of pelvic organ prolapse with the Bard Alyte makes future

                surgical repair more difficult than feasible available alternatives;

                p.        use of the Bard Alyte puts the patient at greater risk of requiring additional

                surgery than feasible available alternatives;

                q.        removal of the Bard Alyte due to complications may involve multiple

                surgeries and may significantly impair the patient’s quality of life; and

                r.        complete removal of the Bard Alyte may not be possible and may not result

                in complete resolution of the complications, including pain.

                s.        the risk of immune reaction that results from the use of polypropylene

                material in the Bard Alyte, causing adverse reactions and injuries;

        56.     As a direct and proximate result of Defendants’ negligence, Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent injury,

has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, lost income, and other damages.

        WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

fees, interest, or any other relief, monetary or equitable, to which they are entitled.

                     COUNT II: STRICT LIABILITY – DESIGN DEFECT

        57.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.



                                                   15
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 16 of 24 PageID #: 16



       58.     The Bard Alyte implanted in Plaintiff was not reasonably safe for its intended uses

and was defective as described herein with respect to their design. As previously stated, the Bard

Alyte’s design defects include, but are not limited to:

               a.      the use of polypropylene material in the Bard Alyte causes an immune

               reaction that results from such material, causing adverse reactions and injuries;

               b.      biomechanical issues with the design of the Bard Alyte, including, but not

               limited to, the propensity of the Bard Alyte to contract or shrink inside the body,

               that in turn cause surrounding tissue to be inflamed, become fibrotic, and contract,

               resulting in injury;

               d.      the propensity of the Bard Alyte for “creep,” or to gradually elongate and

               deform when subject to prolonged tension inside the body;

               e.      the inelasticity of the Bard Alyte, causing it to be improperly mated to the

               delicate and sensitive areas of the pelvis where it is implanted, and causing pain

               upon normal daily activities that involve movement in the pelvis (e.g., intercourse,

               defecation, walking);

               f.      the propensity of the Bard Alyte for degradation or fragmentation over time,

               which causes a chronic inflammatory and fibrotic reaction, and results in continuing

               injury over time;

               g.      the creation of a non-anatomic condition in the pelvis leading to chronic

               pain and functional disabilities when the mesh is implanted according to the

               manufacturer’s instructions.

               h.      the risk of immune reaction that results from the use of polypropylene

               material in the Bard Alyte, causing adverse reactions and injuries;



                                                 16
     Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 17 of 24 PageID #: 17



        59.     As a direct and proximate result of the Bard Alyte’s aforementioned defects as

described herein, Plaintiff has experienced significant mental and physical pain and suffering, has

sustained permanent injury, has undergone medical treatment and will likely undergo future

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, lost income, and other damages.

        60.     Defendants are strictly liable to Plaintiff for designing, manufacturing, marketing,

labeling, packaging and selling a defective product.

        WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

fees, interest, or any other relief, monetary or equitable, to which they are entitled.

              COUNT III: STRICT LIABILITY – MANUFACTURING DEFECT

        61.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        62.     The Bard Alyte implanted in Plaintiff was not reasonably safe for its intended uses

and was defective as described herein as a matter of law with respect to its manufacture, in that it

deviated materially from Defendants’ design and manufacturing specifications in such a manner

as to pose unreasonable risks of serious bodily harm to Plaintiff.

        63.     As a direct and proximate result of the Bard Alyte’s aforementioned defects as

described herein, Plaintiff has experienced significant mental and physical pain and suffering, has

sustained permanent injury, has undergone medical treatment and/or corrective surgery and

hospitalization, has suffered financial or economic loss, including, but not limited to, obligations

for medical services and expenses, and/or lost income, and other damages.

        64.     Defendants are strictly liable to Plaintiff for designing, manufacturing, marketing,



                                                  17
     Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 18 of 24 PageID #: 18



labeling, packaging and selling a defective product.

        WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

fees, interest, or any other relief, monetary or equitable, to which they are entitled.

                       COUNT IV: STRICT LIABILITY – FAILURE TO WARN

        65.       Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        66.       The Bard Alyte implanted in Plaintiff was not reasonably safe for its intended uses

and was defective as described herein as a matter of law due to its lack of appropriate and necessary

warnings. Specifically, Bard did not provide sufficient or adequate warnings regarding, among

other subjects:

                  a.      the Bard Alyte’s propensities to contract, retract, and/or shrink inside the

                  body;

                  b.      the Bard Alyte’s propensities for degradation, fragmentation, disintegration

                  and/or creep;

                  c.      the Bard Alyte’s inelasticity preventing proper mating with the pelvic floor

                  and vaginal region;

                  d.      the rate and manner of mesh erosion or extrusion;

                  e.      the risk of chronic inflammation resulting from the Bard Alyte;

                  f.      the risk of chronic infections resulting from the Bard Alyte;

                  g.      the risk of permanent vaginal or pelvic scarring as a result of the Bard Alyte;

                  h.      the risk of recurrent, intractable pelvic pain and other pain resulting from

                  the Bard Alyte;



                                                    18
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 19 of 24 PageID #: 19



               i.     the need for corrective or revision surgery to remove the Bard Alyte

               j.     the severity of complications that could arise as a result of implantation of

               the Bard Alyte;

               k.     the hazards associated with the Bard Alyte;

               l.     the Bard Alyte’s defects described herein;

               m.     treatment of pelvic organ prolapse with the Products is no more effective

               than feasible available alternatives;

               n.     treatment of pelvic organ prolapse with the Bard Alyte exposes patients to

               greater risk than feasible available alternatives;

               o.     treatment of pelvic organ prolapse with the Bard Alyte makes future

               surgical repair more difficult than feasible available alternatives;

               p.     use of the Bard Alyte puts the patient at greater risk of requiring additional

               surgery than feasible available alternatives;

               q.     removal of the Bard Alyte due to complications may involve multiple

               surgeries and may significantly impair the patient’s quality of life; and

               r.     complete removal of the Bard Alyte may not be possible and may not result

               in complete resolution of the complications, including pain.

               s.     the risk of immune reaction that results from the use of polypropylene

               material in the Bard Alyte, causing adverse reactions and injuries;

       67.     As a direct and proximate result of the Bard Alyte’s aforementioned defects as

described herein, Plaintiff has experienced significant mental and physical pain and suffering, has

sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not



                                                 19
     Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 20 of 24 PageID #: 20



limited to, obligations for medical services and expenses, and/or lost income, and other damages.

         68.    Defendants are strictly liable to Plaintiff for designing, manufacturing, marketing,

labeling, packaging and selling a defective product.

         WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

fees, interest, or any other relief, monetary or equitable, to which they are entitled.

                          COUNT V: BREACH OF EXPRESS WARRANTY

         69.    Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

         70.    Bard made assurances as described herein to the general public, hospitals and health

care professionals that the Bard Alyte pelvic mesh product was safe and reasonably fit for its

intended purposes.

         71.    Plaintiff and/or her healthcare provider chose the Bard Alyte based upon Bard‘s

warranties and representations as described herein regarding the safety and fitness of the Bard

Alyte.

         72.    Plaintiff, individually and/or by and through her physician, reasonably relied upon

Defendants' express warranties and guarantees that Bard Alyte pelvic mesh product was safe,

merchantable, and reasonably fit for its intended purposes.

         73.    Defendants breached these express warranties because the Bard Alyte implanted in

Plaintiff was unreasonably dangerous and defective as described herein and not as Defendants had

represented.

         74.    Defendants' breach of their express warranties resulted in the implantation of an

unreasonably dangerous and defective product in the body of Plaintiff, placing Plaintiff’s health



                                                  20
     Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 21 of 24 PageID #: 21



and safety in jeopardy.

        75.     As a direct and proximate result of Defendants' breach of the aforementioned

express warranties, Plaintiff has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

        WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

fees, interest, or any other relief, monetary or equitable, to which they are entitled.

                      COUNT VI: BREACH OF IMPLIED WARRANTY

        76.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        77.     Defendants impliedly warranted that the Bard Alyte pelvic mesh product was

merchantable and was fit for the ordinary purposes for which they were intended.

        78.     When the Bard Alyte pelvic mesh product was implanted in Plaintiff to treat her

pelvic organ prolapse, the Bard Alyte pelvic mesh product was being used for the ordinary

purposes for which it was intended.

        79.     Plaintiff, individually and/or by and through her physician, relied upon Bard’s

implied warranties of merchantability in consenting to have the Bard Alyte implanted in her.

        80.     Defendants breached these implied warranties of merchantability because the Bard

Alyte implanted in Plaintiff was neither merchantable nor suited for their intended uses as

warranted.

        81.     Defendants' breach of their implied warranties resulted in the implantation of



                                                  21
     Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 22 of 24 PageID #: 22



unreasonably dangerous and defective products in the body of Plaintiff, placing said Plaintiff’s

health and safety in jeopardy.

        82.     As a direct and proximate result of Defendants breach of the aforementioned

implied warranties, Plaintiff has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

        WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

fees, interest, or any other relief, monetary or equitable, to which they are entitled.

                             COUNT VIII: PUNITIVE DAMAGES

        83.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

fully set forth herein.

        84.     Defendants sold their Products to the healthcare providers of the Plaintiff and other

healthcare providers in Missouri and throughout the United States without doing adequate testing

to ensure that the Bard Alyte pelvic mesh product was reasonably safe for implantation in the

female pelvic area.

        85.     Defendants sold the Products to Plaintiff’s health care providers and other health

care providers in Missouri and throughout the United States in spite of their knowledge that the

Bard Alyte and other Bard products can shrink, disintegrate and/or degrade inside the body and

cause the other problems set forth in this Complaint, thereby causing severe and debilitating

injuries suffered by Plaintiff and numerous other women.

        86.     Defendants ignored reports from patients and health care providers throughout the



                                                  22
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 23 of 24 PageID #: 23



United States and elsewhere of the Products’ failures to perform as intended, which lead to the

severe and debilitating injuries suffered by Plaintiff and numerous other women. Rather than doing

adequate testing to determine the cause of these injuries, or to rule out the Products’ designs or the

processes by which the Products are manufactured as the cause of these injuries, Defendants chose

instead to continue to market and sell the Products as safe and effective.

       87.      Defendants knew their pelvic mesh products, including the Bard Alyte pelvic mesh

product, were unreasonably dangerous in light of their risks of failure, pain and suffering, loss of

life’s enjoyment, remedial surgeries and treatments in an effort to cure the conditions proximately

related to the use of the Products, as well as other severe and personal injuries which were

permanent and lasting in nature.

       88.      Defendants withheld material information from the medical community and the

public in general, including Plaintiff, regarding the safety and efficacy of the Products.

       89.      Defendants knew and recklessly disregarded the fact that the Products caused

debilitating and potentially life altering complications with greater frequency than feasible

alternative methods and/or products used to treat pelvic organ prolapse and stress urinary

incontinence.

       90.      Defendants misstated and misrepresented data and continue to misrepresent data so

as to minimize the perceived risk of injuries caused by Bard’s pelvic mesh products.

       91.      Notwithstanding the foregoing, Defendants continue to aggressively market Bard’s

pelvic mesh products to consumers, without disclosing the true risks associated with the Products.

       92.      Defendants knew of the Products’ defective and unreasonably dangerous nature,

but continued to manufacture, market, distribute, and sell the Products so as to maximize sales and

profits at the expense of the health and safety of the public, including Plaintiff.



                                                  23
    Case: 4:19-cv-02459 Doc. #: 1 Filed: 08/29/19 Page: 24 of 24 PageID #: 24



       93.     Defendants continue to conceal and/or fail to disclose to the public, including

Plaintiff, the serious complications associated with the use of the Products to ensure continued and

increased sales of the Products.

       94.     Defendants’ conduct as described herein shows willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which raises the presumption of conscious

indifference to consequences, thereby justifying an award of punitive damages.

       WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and punitive damages in an amount exceeding $75,000, as well as costs, attorney

fees, interest, or any other relief, monetary or equitable, to which they are entitled.

       PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CLAIMS.



                                            CAREY, DANIS & LOWE
                                            /s/Jeffrey J. Lowe
                                            Jeffrey J. Lowe, MO Bar #35114
                                            Andrew J. Cross, Esq. MO Bar #57337
                                            Sarah Shoemake Doles, Esq. MO Bar #45747
                                            8235 Forsyth Boulevard, Suite 1100
                                            Clayton, Missouri 63105
                                            (314) 725-7700 (telephone)
                                            (314) 721-0905 (facsimile)
                                            jlowe@careydanis.com
                                            across@careydanis.com
                                            sdoles@careydanis.com




                                                  24
